          Case 1:19-cv-05160-ALC Document 66 Filed 05/27/20 Page 1 of 1




                                                                           5/27/2020




                                                                                  LAURA B. JUFFA
                                                                              DIRECT: 646.367.6517
                                                                            LJUFFA@KBRLAW.COM


May 26, 2020


VIA ECF

Honorable Andrew L. Carter, Jr.
United States District Judge
United States District Court for the Southern District of New York
40 Foley Square, Room 435
New York, New York 10007

Re:    Kraiem v. JonesTrading Institutional Services LLC et al.
       Civil Action No.: 19-CV-05160 (ALC)(SDA)

Dear Judge Carter:

We represent the Defendants in the above-referenced matter. Defendants’ reply brief in further
support of their motion to dismiss Plaintiff’s Amended Complaint is currently due on May 29,
2020. Defendants have met with a delay in preparing their reply papers due to personal and
professional obligations arising out of the COVID-19 pandemic. Pursuant to Paragraph 1(D) of
Your Honor’s Individual Rules of Practice, we write with the consent of Plaintiff’s counsel to
request a thirty (30) day extension of time to submit Defendants’ reply papers until June 29,
2020. This is Defendants’ first request for an extension of the reply deadline. Defendants’
request does not impact any future dates in this action.

Respectfully submitted,

KAUFMAN BORGEEST & RYAN LLP


Laura b. Juffa

cc:    (via ECF)

       All Counsel of Record
                                                                     Dated: May 27, 2020




                                                                                           6479757
